IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT



                           No. 96-10546
                       Conference Calendar



JAMES E. WOODS,

                                          Plaintiff-Appellant,


versus

NAVARRO COUNTY, TEXAS, Corsicana,

                                          Defendant-Appellee.



                       - - - - - - - - - -
                        CONSOLIDATED WITH
                           No. 96-10825
                       - - - - - - - - - -


JAMES E. WOODS,

                                          Plaintiff-Appellant,


versus

DALLAS COUNTY JAIL, Nursing Department,

                                          Defendant-Appellee.



                        - - - - - - - - - -
          Appeals from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:95-CV-614-H
                       USDC No. 3-95-CV-202
                        - - - - - - - - - -
                         December 10, 1996
Before WIENER, BARKSDALE, and BENAVIDES, Circuit Judges.
                      Nos. 96-10546 & 96-10825
                                - 2 -


PER CURIAM:*

     In No. 96-10546, James Woods, #654107, appeals from the

district court’s dismissal as frivolous pursuant to 28 U.S.C.

§ 1915(e)(2) (formerly § 1915(d)) of his civil rights complaint.

Woods contends that he was wrongfully arrested and forced to

plead guilty to forgery and that his probation was revoked as a

result.   We have reviewed the record and Woods’ brief and

conclude that his appeal is frivolous because his § 1983

complaint is barred under Heck v. Humphrey, 512 U.S. 477 (1994).

     In No. 96-10825, Woods appeals from the district court’s

dismissal as frivolous of his civil rights complaint against the

Dallas County Jail.   Woods contends that he received inadequate

treatment from a nurse at the Dallas County Jail.   We have

reviewed the record and Woods’ brief and conclude that this

appeal also is frivolous because Woods’ allegations do not rise

to the level of deliberate indifference.   See Estelle v. Gamble,

429 U.S. 97, 104 (1976).

     We caution Woods that any additional frivolous appeals filed

by him or on his behalf will invite the imposition of sanctions.

To avoid sanctions, Woods is further cautioned to review any

pending appeals to ensure that they do not raise arguments that

are frivolous.


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
               Nos. 96-10546 & 96-10825
                         - 3 -

APPEALS DISMISSED; SANCTIONS WARNING ISSUED.